Name: Commission Regulation (EEC) No 204/91 of 28 January 1991 fixing the import levies on compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/22 Official Journal of the European Communities 29 . 1 . 91 COMMISSION REGULATION (EEC) No 204/91 of 28 January 1991 fixing the import levies on compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 14 (4) thereof, them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regula ­ tion (EEC) No 715/90 of 5 March 1990 on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories (6) ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (J), as last amended by Regula ­ tion (EEC) No 2205/90 (%  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, Having regard to the opinion of the Monetary Committee, Whereas the rules to be applied in calculating the variable component of the import levy on compound feedingstuffs are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 ; whereas Article 4 of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as last amended by Regulation (EEC) No 944/87 (4), provides that the incidence on the prime costs of these feeding ­ stuffs of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable during the first 25 days of the month preceding that month of importation to the quantities of basic products considered to have been used in the manu ­ facture of such compound feedingstuffs, this average being adjusted on the basis of the threshold price for the basic products in question ruling during the month of importation ; HAS ADOPTED THIS REGULATION : Whereas the levy thus determined, increased by the fixed component, is valid for one month ; whereas the amount of the fixed component of the levy is laid down in Article 6 of Regulation (EEC) No 2743/75 ; whereas on importa ­ tion into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regulation (EEC) No 3808/90 (*) ; Article 1 The import levies to be charged on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 shall be as set out in the Annex . Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to Article 2 This Regulation shall enter into force on 1 February 1991 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 281 , 1 . 11 . 1975, p. 60 . (4) OJ No L 90, 2. 4. 1987, p. 2. O OJ No L 366, 29. 12. 1990, p. 1 . (6) OJ No L 84, 30 . 3 . 1990, p. 85. O OJ No L 164, 24. 6 . 1985, p . 1 . (8) OJ No L 201 , 31 . 7. 1990, p . 9 . 29 . 1 . 91 Official Journal of the European Communities No L 23/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 28 January 1991 fixing the import levies on compound feedingstuffs (ECU/ tonne) CN code Levies ACP and OCT Third countries (other than ACP and OCI)(') 2309 10 11 22,80 33,68 2309 10 13 686,62 697,50 2309 10 31 71,26 82,14 2309 10 33 735,08 745,96 2309 10 51 142,52 153,40 2309 10 53 806,34 817,22 2309 90 31 22,80 33,68 2309 90 33 686,62 697,50 2309 90 41 71,26 82,14 2309 90 43 735,08 745,96 2309 90 51 142,52 153,40 2309 90 53 806,34 817,22 (') On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 .